Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Specification
The disclosure is objected to because of the following informalities: on page 1, the current status of each related application is not set forth.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The term “step” is utilized throughout the claims but does not invoke a Section 112(f) interpretation because the steps are no associated with a function or contain an actual manipulative step.
	The term “means” is utilized in claims 16-18.  In claim 16, “chemical means” and “mechanical means” are interpreted as invoking Section 112(f) because they are associated with the function of “destroying the cellular components in the portion of the donor cornea or the donor sclera.”  The equivalent structures are found in the paragraphs 35, 36, and 606-611 of the specification.  Claims 17 and 18 are not 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-18, in base claim 1, the preamble of a “method of corneal and scleral inlay crosslinking and preservation” apparently contradicts the body of the claim that only crosslinks and preserves a donor cornea or a donor sclera as set forth in line 3.  For this reason, it is not clear whether the claim is limited to the narrower recitation of treating both tissue types or to the broader recitation set forth in the body of the claim.  For this reason, the Examiner will treat the claim as having the broader scope.  Claims 2-18 are also rejected because they depend directly or indirectly upon base claim 1.
	Regarding claim 8, in lines 3-4, the alternative listing is confusing because “or” is utilized twice.  In order to overcome this rejection, the Examiner suggests changing “plus or minus lens” to ---a plus lens, a minus lens,---.
Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 11-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 7, 8, 10 11, and 14 of copending Application No. 16/925,113 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are substantially read on by the copending claims such that the present claims are considered to be clearly obvious over the copending claims alone.

Claims 1, 2, 6, 7, 11, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 8, 10, and 11 of U.S. Patent No. 9,427,355 in view of Cumming (US 4,793,344). The present claims are substantially read on by the patented claims except that the patented claims do not set forth a step of storing the crosslinked donor cornea for a long period of time.  Cumming teaches that is was known to the art to prepared donor corneas for storage over a long period of time subsequent eye surgery; see the abstract.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to perform the step of storing the crosslinked donor cornea for a long time so that the donor corneas can be made available to any future recipient that does not have a current need.  This would provide for better surgical planning and improved patient outcomes.
Claim Rejections Based Upon Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is rejected under 35 U.S.C. 102(a) (1) as anticipated by Cumming (US 4,793,344) or, in the alternative, under 35 U.S.C. 103 as obvious over Cumming in view of Peyman* (US 9,937,033).  Cumming anticipates the claim language where the method of corneal or scleral inlay crosslinking by crosslinking at least at portion of a donor cornea or a donor sclera because Cumming discloses a method of preparing a corneal donor tissue by crosslinking the same; see the abstract.  The step of storing the crosslinked donor cornea for a long period of time is clearly suggested by Cumming when it is stated that the tissue is “stabilized for long period by the chemical treatment and does not necessarily require freezing.”  Since the crosslinking performed by Cumming is sufficient to “prevent immunological rejection”, the Examiner asserts that cellular elements are killed to make the tissue less antigenic as the cellular elements 
Alternatively, it is the explicitly clear that the Cumming method results in the killing of cellular elements as claimed.  For this reason, the claim is alternatively treated as not being fully met by Cumming.  Peyman teaches that it was known to the same art of endeavor to utilize crosslinking agents that are sufficient to kill cellular elements; see column 2, lines 50-67.  Therefore, it is the Examiner position that it would have been considered at least clearly obvious to an ordinary artisan to utilize a crosslinking agent sufficient to kill cellular components to make the cornea less antigenic to the eye of the recipient as taught by Peyman.
Claims 2, 3, 6, 8, 11, and 15-16 are rejected under 35 U.S.C. 103 as obvious over Cumming in view of Peyman (US 9,937,033).  
Regarding claims 2 and 11, Cumming meets the claim language as explained in the rejection of claim 1 but does not disclose applying a photosensitizer to the donor cornea and irradiating the same.  Peyman teaches that it was known to do the same; see column 9, lines 19-62.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to a PHOSITA to utilize the crosslinking agent and laser of Peyman in the method of Cumming so that better localized control as well as better degree of crosslinking control during the crosslinking procedure can be achieved.
Regarding claims 3, 15, and 16, Cumming meets the claim language but does not clearly disclose the use of a cell penetrating agent as claimed.  Peyman teaches that it was known to the same art to utilize the cell penetrating agents of ribose, glucose 
Regarding claim 6, Cumming teaches utilizing the method to stabilize the tissue for long periods without freezing of lathing.  For this reason, the mere step of storing for a year or more is considered clearly obvious over Cumming in that Cumming is oriented toward the same goal and suggests the same for subsequent eye surgery where a variety of predictable powers and sizes are available.
Regarding claim 8, Cumming fails to disclose cutting and shaping the donor cornea using a cutting instrument.  Peyman teaches that it was known to utilize a laser as a cutting instrument to shape the cornea; see column 3, lines 1-7.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to a PHOSITA to cut and shape the donor cornea of Cumming to provide a variety of predictable powers and sizes therefore improving the scope and usefulness of the method.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cumming and Peyman as applied to claims 2, 3, 6, 8, 11, and 15-16 above, and further in view of Goldstein (US 5,613,982).  Cumming as modified by Peyman fails to clearly disclose utilizing chemical means to destroy and remove cellular components.  Goldstein teaches that it was well known to the same art of endeavor to utilize chemical means to destroy and remove cellular components; see column 5, lines 12-27.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to utilize .
Allowable Subject Matter
Claims 4, 5, 7, 9, 10, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, and if the double patenting rejection were overcome by filing of a terminal disclaimer.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al (US 4,844,242) is cited as teaching storing isolated donor corneas was well developed many years ago.  
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774